Citation Nr: 1626986	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection.

2.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional foot disability, to include bilateral flat feet with arthritis, claimed to be the result of Department of Veterans Affairs (VA) medical treatment rendered in November 2007. 

3.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine disability claimed to be the result of Department of Veterans Affairs (VA) medical treatment rendered for the feet in November 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from November 1980 to August 1982, when she was discharged due to physical disability.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in June 2009, and April 2010.

In January 2011, the appellant presented testimony during a personal hearing conducted at the RO.  In April 2016, the appellant presented testimony during a Board videoconference hearing that was conducted by the undersigned.  The transcript from each hearing is in the claims file.  

The Veteran submitted her initial claim for service connection for a condition of the right ulnar nerve with deformity of the right hand in September 1982.  That claim was denied in a December 1982 rating decision.  The RO determined that reopening of the right hand deformity claim was not warranted in December 2008.  As reflected in the June 2009 rating decision, additional service medical treatment records were obtained.  It is unclear exactly what additional records were obtained, but it appears that the appellant submitted over 200 pages of service medical treatment records in connection with her October 2008 claim.

Regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  In this case, the newly received service medical treatment records contain the reports of medical treatment relating to the right hand that were not previously on file.  As such the reports are relevant to the appellant's current claim for a right hand condition and the Board finds that such service medical treatment records fall within the scope of 38 C.F.R. § 3.156(c)(1)(i).  Therefore, the claim for service connection for flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection, is recharacterized, as stated on the title page, and will be addressed on a de novo basis.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for peripheral polyneuropathy of both lower extremities has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for additional disability of the feet and lower back pursuant to the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and those issues are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran entered active duty with a preexisting disability of the right upper extremity, namely flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection.

2.  It is not established by clear and unmistakable evidence that the Veteran's preexisting disability (flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection) was not aggravated by active duty.


CONCLUSION OF LAW

The Veteran's preexisting flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection, was aggravated by active service and service connection is therefore warranted. 38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the appellant constitutes harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The term "clear and unmistakable evidence," has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

An increase in the severity of a preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a preexisting injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Evidence is needed to support a finding that a preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  A service department's determination of incurrence or aggravation may constitute evidence favorable to a claim, but the medical nexus finding is not binding on VA.  Stover v. Mansfield, 21 Vet. App. 485, 492 (2007). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant testified during her April 2016 Board videoconference hearing that she had sustained an injury to her right arm in 1971; she stated that some tendons and a nerve had been severed.  The appellant further stated that the damage was repaired and everything was okay when she went on active duty.

Review of the evidence of record reveals that the appellant underwent a service entrance examination in March 1980; she was noted to have had an operation on her right arm in 1970.  The evidence of record includes a September 1970 operation report that indicates the appellant underwent a neurorrhaphy of the right ulnar nerve.  The March 1980 service entrance examination report states that the appellant had a flexion deformity of the 4th and 5th fingers of the right hand that was not considered disabling.

Because the flexion deformity of the 4th and 5th fingers of the right hand was noted on the examination for entrance into service, the presumption of soundness is not for application.  38 U.S.C.A. § 1132.  Therefore, the appellant's current flexion deformity of the 4th and 5th fingers of the right hand preexisted service.  38 U.S.C.A. § 1153.  

The remaining question is whether the preexisting flexion deformity of the 4th and 5th fingers of the right hand was aggravated in service.  A November 24, 1980 service medical treatment note states that the appellant had an inability to fully extend her right 4th and 5th phalanges.  She was seeking an excuse from pushups that was denied.  An October 1981 transfer summary stated that the appellant, a dental technician, had sought treatment for persistent pain in the right hand and increasing deformity of the right 4th and 5th fingers.  The appellant was noted to state that before she was admitted to service the clawing of her 4th and 5th fingers was not as severe.  A May 1982 Medical Evaluation Board (MEB) found the appellant's old high ulnar nerve transection of the right arm with residual clawing deformities of the right ring and little fingers with fixed flexion contractures of the proximal interphalangeal (PIP) joints had existed prior to service and that the deformities were aggravated by service.  It was noted that she had suffered an injury to her fingers while in boot camp while doing pushups that apparently aggravated the condition.  The appellant underwent a Physical Evaluation Board (PEB) in June 1982, with the result that her residual clawing deformities of the right ring and little fingers with fixed flexion contractures of the PIP joints were again found to have preexisted service and to have been aggravated by service.  The rationale provided by the PEB for this determination was that, because the appellant's state was asymptomatic on enlistment and because she had qualified as a dental technician and was performing well initially, the facts indicated that there was no preexisting functional deficit and that there was service aggravation.

Post-service, the appellant was afforded a VA medical examination in October 1982.  At that time she demonstrated a lack of 30 degrees of full extension of the right ring finger at the PIP joint.   The examining physician rendered diagnoses of history of pre-service transection of the right ulnar nerve with a repair and history of apparent reinjury (stretch injury) to the right ulnar nerve with resultant partial loss of full extension of the right ring finger at the distal interphalangeal (DIP) joint; partial loss of palmar flexion, proximal interphalangeal joints, right ring and little fingers; and a weakened grip due to recurrent stretch injury of the right ulnar nerve.

The appellant was afforded another VA medical examination in November 2010.  There was obvious clawing of the right ring and little fingers.  Contractures were noted at the PIP joint and hyperextension was noted at the DIP joints of the right ring and little fingers.  There was some atrophy of the hypothenar eminence.  There was no gap between the tip of the fingers and the palm of the hand.  There was some interosseous weakness.  There was a decreased dexterity for twisting and writing due to the flexion deformities.  The examiner did not render any opinion as to whether or not the residual clawing deformities of the right ring and little fingers were aggravated by service.

The evidence of record includes medical treatment records from a private hand surgeon dated in June 2012.  The appellant was noted to have been seen for follow-up for a 10-year-old central slip injury of the right ring finger with PIP joint flexion contracture.  That same month, the appellant underwent a right ring finger PIP joint release with partial collateral ligament excision; a pinning of the right ring finger PIP joint in extension; an extensor tendon reconstruction of the right central slip at the PIP joint; and fluoroscopic examination of the finger.

The appellant most recently underwent a VA medical examination of the right hand in June 2014.  She reported that she could not fully close her right hand; that she had diminished strength in her right hand; and that she experienced sharp pain in her right 4th and 5th fingers that was intermittent with use.  The examiner noted that EMG testing accomplished in 2011 had not revealed any ulnar, median or radial neuropathy.  There was some decreased strength of the intrinsic muscles and some decreased sensory testing over the right 5th finger.  The examiner stated that he was unable to resolve whether or not the appellant's ulnar neuropathy or clawing was aggravated beyond its natural progression by the corrective surgery performed in service or by any incident of service.

Based on this evidence, the Board finds that the appellant developed symptomatic manifestations of the preexisting residual clawing deformities of the right ring and little fingers during service.  Accordingly, a rebuttable presumption of aggravation of the preexisting clawing deformities of the right ring and little fingers has been established.  See 38 C.F.R. § 3.306(b)(2).

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and unmistakable proof that there was no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (once a rebuttable presumption of aggravation has been established, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression).

In this case, the presumption of aggravation has not been rebutted by clear and unmistakable evidence.  Service treatment records show that the May 1982 Medical Evaluation Board and the June 1982 Physical Evaluation Board found that the Veteran's preexisting disability was aggravated in service.  There is no medical opinion of record that rebuts the presumption.  The November 2010 VA medical examiner did not discuss aggravation and the June 2014 VA examiner declined to render an opinion.  Given that the government has not met its burden to rebut the presumption of aggravation in this case by clear and unmistakable evidence, service connection for the preexisting clawing deformities of the right ring and little fingers with fixed flexion contractures of the proximal interphalangeal (PIP) joints is warranted based on service aggravation.


ORDER

Service connection for the flexion deformity of the fourth and fifth digits of the right hand, status post high ulnar nerve transection, is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal. Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The appellant's 38 U.S.C.A. § 1151 claims were filed in July 2009.  Effective for all claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides that compensation under chapter 11 of title 38 of the United States Code shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For the purposes of this section, a disability is a qualifying additional disability if the disability is not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to a veteran under any law administered by the Secretary of VA, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was - 

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable . . . .

38 U.S.C.A. § 1151 (West 2014).

Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

The appellant contends that her November 2007 left foot screw removal was performed improperly and that this led to additional disability of the left foot.  She also alleges that a screw was removed from her right foot that same day.  The appellant also contends that that she developed arthritis and flat feet due to the hardware removal and that she is therefore entitled to benefits under 38 U.S.C.A. § 1151 for these additional bilateral foot disabilities.  Furthermore, the appellant contends that the November 2007 procedure caused her gait to be altered and that she has incurred a low back disability as a result.

Review of the evidence of record reveals that the appellant underwent a right bunionectomy in 1986.  She testified during her April 2014 Board videoconference hearing that this procedure was performed in Watertown, New York while she was a military dependent of her now ex-husband.  However, no records relating to the right foot surgical procedure are included in the evidence of record.  On remand, the RO must obtain those records and associate them with the claims file.

Review of the evidence of record also reveals that a May 2011 report of general information and a written statement from the appellant included in the September 2012 congressional interest inquiry indicate that the appellant had applied for Social Security Administration (SSA) benefits.  The appellant indicated that her SSA claim had been denied during her April 2016 Board videoconference hearing.  However, none of the records associated with the appellant's original claim for SSA benefits have been associated with the claims file.  Such federal records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the medical records from the SSA pertaining to the original claim for disability, and any medical records pertaining to any original or continuing award of benefits should be requested and associated with the claims file.

A review of the claims file further reveals that the appellant filed a lawsuit against VA under the Federal Tort Claims Act (FTCA) in July 2015, that is possibly based upon the same events which led to the 38 U.S.C.A. § 1151 claims on appeal here.  As reflected in an August 2015 email exchange, the United States Attorney's Office for the District of Arizona was handling the tort litigation.  The RO should contact the United States Attorney's Office to ascertain if the appellant's tort claim relates to the November 2007 surgery, and, if so, obtain a copy of any records (including medical records) associated with that lawsuit.  

In addition, the appellant has alleged that she was not provided with adequate informed consent for the November 2007 procedure.  An October 23, 2007 VA treatment note states that informed consent was obtained and that the full consent document could be accessed through Vista Imaging.  However, this document has not been included in the evidence of record.  On remand, the full informed consent document should be obtained from Vista Imaging and added to the claims file.

VA is, thus, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, the records described above must be obtained and associated with the evidence of record.

The RO obtained a medical opinion in March 2010.  However, as noted above, medical treatment records are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  On remand, another medical opinion should be obtained to ensure an opinion is based on a review of the entire evidence of record. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is complete.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, military, VA, or other government) who have treated her for her claimed conditions since August 1982.  After securing the necessary release(s), obtain all outstanding records.  

In particular, the records relating to the 1986 right bunion surgery that appears to have been performed in Watertown, NY while the appellant was a military dependent must be obtained and the October 23, 2007 VA full informed consent document located in Vista Imaging must be obtained.

In addition, all VA treatment records dated from June 2015 onward, not already of record, must be obtained and associated with the evidence of record.  

3.  Contact the SSA to obtain official documentation of any pertinent application for benefits filed by the appellant, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the appellant's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

4.  Contact the VA Regional Counsel and if necessary, the United States Attorney's Office, to ascertain if the appellant's July 2015 tort claim relates to the November 2007 surgery, and, if so, obtain a copy of any records associated with that lawsuit, to include any medical records and opinions, court documents and/or settlement agreements.  Any relevant additional evidence that is not protected by privilege must be associated with the evidence of record.

5.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.
  
6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's records by the VA physician who issued the March 2010 report, or if that physician is unavailable, by another VA orthopedic surgeon or by a VA podiatrist.  If a physical examination or additional history is needed before an opinion can be rendered, arrange for said examination. Based upon review of the complete record on appeal, the reviewer must furnish opinions concerning the following:

(a)  What were the Veteran's manifestations of right foot pathology present prior to November 1, 2007?  What hardware was placed in the right foot during the 1986 bunionectomy?  What are the current manifestations of right foot pathology?  

(b)  Is there any evidence that any hardware was removed from the Veteran's right foot in November 2007?  Explain. 

(c)  Are the Veteran's currently claimed right flatfoot and right foot arthritis etiologically related in any way to the November 2007 procedure, or are these more likely due to some other cause or causes?  Explain.

(d)  What were the Veteran's manifestations of left foot pathology present prior to November 1, 2007?  What are her current manifestations of left foot pathology?  

(e)  Are the Veteran's currently claimed left flatfoot and left foot arthritis etiologically related in any way to the November 2007 hardware removal, or are these more likely due to some other cause or causes?  Explain.  In particular, discuss whether the hardware removal did or did not constitute a lack in proper skill or was or was not reflective of error in judgment.

(f)  Is any portion of the Veteran's current right or left foot pathology the result of some aggravation of a preexisting disorder, if any, which occurred in connection with the November 2007 hardware removal?  

(g)  Was the course of treatment the Veteran received in connection with the November 2007 hardware removal in any way careless, negligent, lacking in proper skill, or reflective of error in judgment or similar instance of fault on the part of the Department in furnishing the treatment- particularly vis-à-vis the development of any additional disability?  

(h)  If any foot pathology is determined to be related to the November 2007 procedure, would any such complication(s) be considered as an ordinary risk of the treatment provided or would it be characterized as an event not reasonably foreseeable by a reasonable health care provider?

As to each of the above etiological questions, the reviewer must state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the doctor must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the doctor concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the doctor must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's foot pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  Conduct a review to verify that all requested opinions had been offered and if information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  

8.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


